UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4961


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC LAVELL SKIPWITH,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:14-cr-00092-JFM-2)


Submitted:   June 16, 2015                    Decided:   July 2, 2015


Before DIAZ, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nancy S. Forster, KADISH FORSTER AND FASTOVSKY, Baltimore,
Maryland, for Appellant.     Christopher John Romano, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric Lavell Skipwith appeals the district court’s judgment

sentencing      him     to    72   months’      imprisonment        for      conspiracy        to

possess   with       the     intent     to    distribute      500     grams    or       more   of

cocaine, in violation of 21 U.S.C. § 846 (2012).                             In accordance

with   Anders      v.      California,        386 U.S. 738    (1967),        Skipwith’s

counsel filed a brief certifying that there are no meritorious

grounds for appeal but questioning whether the district court

imposed an unreasonable sentence in light of the lesser sentence

imposed   on    Skipwith’s         codefendant.             Skipwith    filed       a    pro   se

supplemental brief, alleging that the district court erred in

sentencing him above the mandatory minimum because his criminal

history      score    overstated        his    criminal       history,       and    that       the

district court engaged in impermissible judicial fact-finding in

violation of Alleyne v. United States, 133 S. Ct. 2151 (2013).

We affirm.

       We review a defendant’s sentence for reasonableness using

an abuse-of-discretion standard.                      Gall v. United States, 552
U.S. 38,    51     (2007).       We    must       first    review    for    “significant

procedural      error,”       which     includes       improperly       calculating            the

Sentencing Guidelines range, failing to consider the 18 U.S.C.

§ 3553(a) factors, sentencing based on clearly erroneous facts,

or failing to adequately explain the sentence.                         Id.



                                               2
       If we find no significant procedural error, we examine the

substantive reasonableness of the sentence under “the totality

of    the   circumstances.”           Id.       The   sentence     imposed    must    be

“sufficient,      but   not    greater      than      necessary”     to    satisfy    the

goals    of   sentencing.           See   18    U.S.C.   § 3553(a)        (2012).      We

presume on appeal that a sentence within a properly calculated

Guidelines range is reasonable.                 United States v. Louthian, 756
F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct. 421 (2014).

The    appellant    bears     the     burden     to   rebut    the   presumption      by

showing that the sentence is unreasonable when measured against

the § 3553(a) factors.          Id.

       Skipwith argues that his sentence runs afoul of 18 U.S.C.

§ 3553(a)(6) because his codefendant was sentenced to only 15

months’       imprisonment.            Section        3553(a)(6)      is     aimed     at

eliminating       national     sentencing        disparities,        not    sentencing

disparities among codefendants.                  United States v. Quinn, 359
F.3d 666, 682 (4th Cir. 2004); United States v. Withers, 100
F.3d 1142,    1149   (4th    Cir.      1996).       The    district     court     did,

however,        consider      the     potential        sentence      of     Skipwith’s

codefendant, but found that in light of the § 3553(a) factors as

a whole, a 72-month sentence was appropriate for Skipwith.

       Moreover, the district court did not err in declining to

depart downward on the basis that Skipwith’s criminal history

score overstated his criminal history.                   Because no motion for a

                                            3
downward departure was made below, we review for plain error.

United States v. Slade, 631 F.3d 185, 189 (4th Cir. 2011).                                A

downward    departure    is    warranted        “when      a   defendant’s       criminal

history     category     exaggerates        the       seriousness     of     his    past

criminal conduct or the likelihood that he will commit further

crimes.”    United States v. Stockton, 349 F.3d 755, 764 (4th Cir.

2003).     Here, the district court considered the fact that many

of Skipwith’s past convictions were for alcohol-related offenses

and not controlled substance offenses; however, the court found

Skipwith’s criminal history sufficiently serious to justify the

sentence    imposed.        Thus,    the    district       court   did     not    err    in

declining    to    sua   sponte     depart        downward,     and   when       measured

against the § 3553(a) factors as a whole, Skipwith’s within-

Guidelines sentence is reasonable.

     Finally, Skipwith’s pro se claim that his sentence runs

contrary    to    Alleyne     is    without       merit.       Alleyne     applies       to

statutory    mandatory      minimums,       not    Guidelines      sentences.           See

Alleyne, 133 S. Ct. at 2163.            Moreover, the court used the exact

quantity    of    cocaine    charged       in   the    indictment     and    to     which

Skipwith stipulated, and by pleading guilty Skipwith waived his

right to have the jury decide if those facts were proven.                               Id.

at 2160.

     In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                              We

                                           4
therefore   affirm     the   district   court’s    judgment.         This    court

requires that counsel inform Skipwith, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If Skipwith requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this   court   for   leave      to   withdraw    from

representation.       Counsel’s motion must state that a copy thereof

was served on Skipwith.

     We dispense with oral argument because the facts and legal

contentions     are   adequately    presented     in   the   materials      before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                        5